DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 03 May 2019, 23 July 2020, and 21 April 2021 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Drawings
The drawings are objected to because of the following:
   Figures 1-8:  Numbers, letters, and reference characters must be at least .32 cm (1/8 inch) in height.  See 37 C.F.R. 1.84(p)(3).
      The graphs are compressed, such that the representations as well as the scales are too small.


Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.


The disclosure is objected to because of the following informalities:
   Page 1, line 17:  The term "slightly" should be corrected to read -- slight --.
   Page 1, lines 33-34:  The article -- a -- should be inserted prior to the term "decimal"; or the term "fraction" should be corrected to read -- fractions --.
   Page 5, line 2: The term "no" should be corrected to read -- not --.
     Page 5, line 22:  Some word is needed between the terms "allowing" and "to" because the system is established to allow someone or something to overcome the limitations of those known in the art.

Appropriate correction is required.

Claim Objections
Claims 2-11 are objected to because of the following informalities: 
   Claim 4, claim line 3: The article -- a -- should be inserted prior to the term "Retention". 
   Claim 4, claim line 7:  The conjunction -- and -- should be inserted after the semicolon.
   Claim 4, claim line 8:  The article "the" should be corrected to read -- each --; the term "compound" should be corrected to read -- compounds --.  Claim line 6 recites separation of "compounds" plural; thus resulting in more than one compound being identified.

Appropriate correction is required.




Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 12-17 are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over "Infrared Spectra of Monoacid Triglycerides" (de Ruig).
   With respect to the limitations of claims 12-15, de Ruig discloses a collection comprising a homologous series of triacylglycerols composed by odd-chain fatty acids, ranging from triheptanoin to triheneicosanoin, or any portion thereof (triglycerides from C7 to C22 are evaluated - abstract and page 23 (page 4)).  
      NOTE:  The term "kit" simply means a collection of items; and the phrase "for use as retention index system in liquid chromatography" is viewed as an intended use limitation that is not being given patentable weight.
With respect to the limitations of claim 16, de Ruig discloses that most of the triglycerides studied were commercially available, such that they are known/referenced (page 22, section 3.3, line 1).  Alternatively, they were prepared (page 22, section 3.3, lines 3-7).  In both instances, each triglyceride is contained within some type of container.  Although, de Ruig fails to expressly disclose the type of container being used, the Examiner argues that use of vials would be well within the purview of one of ordinary skill in the art at the time of filing because vials are well known means of transporting small amounts of liquid or solid material.  

   With respect to the limitations of claim 17, de Ruig further discloses that the collection/kit provides each reference TAG (commercially available and known) and/or the TAGs reference mixture in a solid dried form or as a ready-to-use solution to be introduced into the LC system (preparation results in the triglyceride being in dried form - page 22 section 2.2., line 7).

Allowable Subject Matter
The following is a statement of reasons for the indication of allowable subject matter:  
   Prior art was not relied upon to reject claims 2-11 because the prior art of record fails to teach and/or make obvious a method for the identification of unknown compounds based on a homologous series of triacyglycerols composed of odd-chain fatty acids in a Retention Index System in combination with all of the remaining limitations of the claim.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
   The prior art discloses a hair growing agent comprising a plurality of triglycerides as shown in Table 1.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL SEAN LARKIN whose telephone number is (571)272-2198. The examiner can normally be reached M-F 9:00 AM - 5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Macchiarolo can be reached on 571-272-2375. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/DANIEL S LARKIN/Primary Examiner, Art Unit 2856